DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted April 28, 2021, has been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shelf portion positioned within a shim seating formed in the sealing shim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 2 of claim 6 recites “the module terminal of one claim 1”.  The claim should recite “the module terminal of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5 and 8-11 are recite the word “preferably”.  The use of the word “preferably” makes each of the aforementioned claims unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0010805) (on April 28, 2021 IDS) and Gehlhausen et al. (US 2016/0091141) (on April 28, 2021 IDS).
Regarding claim 1, Han et al. teaches a module terminal (electrode terminals 21, 22 plus leads 51, 52), comprising:
a first conductive component (rivet terminal 22a) fully capable of being configured to physically and electrically couple to a battery terminal connector of a vehicle to provide power to the vehicle (Han et al., para. [0049]);
a second conductive component (lead 52) electrically coupled to the first conductive component and configured to electrically couple to a plurality of battery cells of a module (Han et al., para. [0049]);
a sealing shim (gaskets 36 and 37) formed from a polymer material {para. [0056]; gaskets 36 and 37 are insulative material, such as a polymer as evidenced by Fuhr et al. (US 2013/0216872)} and compressed between the first conductive component and the second conductive component (Fig. 1), and 
wherein the sealing shim is configured to seal a terminal opening of a housing of the battery module (Fig. 2).
Han et al. is silent regarding the battery module being a lithium ion battery module, the lithium ion battery module comprising a plurality of battery cells.  However, Gehlhausen et al. teaches that it is known in the art that lithium ion batteries are rechargeable batteries; and that lithium ion batteries can be made to be smaller, lighter, have a high voltage and hold a charge much longer than other types of rechargeable batteries (col. 2, lines 8-10).  Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the rechargeable battery module of Han et al. by incorporating the lithium ion battery module of Gehlhausen et al. to create a battery module that is smaller, lighter, has a high voltage and holds a charge much longer than other types of rechargeable batteries (Gehlhausen et al., col. 2, lines 8-10).  
Modified Han et al. is silent regarding a module terminal wherein the sealing shim is configured to be directly secured to the housing via a laser weld surrounding the opening, and a portion of the housing having the opening is transparent to a laser used to form the laser weld. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing shim of modified Han et al. by directly securing the sealing shim to the housing via a laser weld surrounding the opening, and a portion of the housing having the opening is transparent to a laser used to form the laser weld when doing so ensures a better seal for the battery housing and to avoid making another opening within the housing specifically for welding.  
Regarding claim 3, modified Han et al. teaches a module terminal wherein the first conductive component is a terminal post assembly (rivet terminal 22a, flange 22b, plate terminal 22c, lower protrusion 22d) and the second conductive component is a terminal bus bar (lead tabs 51 and 52). 
Regarding claim 4, modified Han et al. teaches a module terminal wherein the terminal post assembly includes a terminal base (flange 22b), a terminal post (rivet terminal 22a) extending from the terminal base as the portion of the first conductive component, and a protruding portion (lower protrusion 22d) extending from the terminal base in an opposite direction from the terminal post and in electrical contact with the terminal bus bar (Han et al., para. [0057]), wherein the protruding portion extends through a shim opening in the sealing shim and abuts the terminal bus bar to establish electrical contact. (Han et al., Fig. 2). 
Regarding claim 5, modified Han et al. teaches a module terminal wherein the terminal base includes a shelf portion extending radially beyond the protruding portion (Fig. 2).  Modified Han et al. is silent regarding the sealing shim is compressed between the shelf portion and a flat region of the terminal bus bar and wherein the shelf portion is preferably positioned within a shim seating formed in the sealing shim.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module terminal of modified Han et al. by extending the sealing shim such that it is compressed between the shelf portion and a flat region of the terminal bus bar and wherein the shelf portion is preferably positioned within a shim seating formed in the sealing shim when doing so helps to better seal the housing. 
Regarding claim 6, modified Han et at. teaches a lithium ion (Li-ion) battery module, comprising: 
the module terminal of one claim 1 (as provided in the rejection of claim 1 above) fully capable of being configured to electrically couple the Li-ion battery module to an electrical connector of an external load (Han et al., paras. [0054] - [0056]), wherein the module terminal includes a first conductive component (Han et al., rivet terminal 22a), a second conductive component (Han et al., lead 52) and a sealing shim (Han et al., para. [0056]; gaskets 36 and 37), wherein the sealing shim is compressed between the first conductive component and the second conductive component (Han et al., Fig. 1), the sealing shim being formed from a polymeric material (Han et al., para. [0056]; gaskets 36 and 37 are insulative material, such as a polymer as evidenced by Fuhr et al. (US 2013/0216872)}; and 
a housing (case 15) containing a plurality of Li-ion battery cells (as a result of the modification; first electrode assembly 101; second electrode assembly 102; para. [0040]) and having an opening through which a portion of the first conductive component of the module terminal (rivet terminal 22a and lead 52) at least partially protrudes (Fig. 2), and 
wherein the sealing shim forms a seal isolating an interior of the housing from the external environment (Fig. 2).
Modified Han et al. is silent regarding the sealing shim of the module terminal is directly secured to the housing by a laser weld surrounding the opening, and wherein a portion of the housing having the opening is transparent to a laser used to form the laser weld.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing shim of modified Han et al. by directly securing the sealing shim to the housing by a laser weld surrounding the opening, and wherein a portion of the housing having the opening is transparent to a laser used to form the laser weld when doing so ensures a better seal for the battery housing and to avoid making another opening within the housing specifically for welding.  
Regarding claim 13, modified Han et al. teaches a Li-ion battery module wherein the housing includes a first housing portion holding the plurality of Li-ion battery cells in a fixed position and a second housing portion secured to the first housing portion, and wherein the sealing shim is directly secured to an interior surface of the second housing portion (Han et al., Fig. 2). 
Regarding claim 14, Han et al. teaches a battery module, comprising:
a module terminal (electrode terminals 21, 22 plus leads 51, 52) configured to electrically couple the battery module to an electrical connector of an external load, wherein the module terminal includes a conductive component and a sealing shim secured to the conductive component, the sealing shim being formed from a polymeric material (para. [0056]; gaskets 36 and 37 are insulative material, such as a polymer as evidenced by Fuhr et al. (US 2013/0216872)}; and
a housing (case 15) containing a plurality of battery cells (first electrode assembly 101; second electrode assembly 102; para. [0040]) and having an opening through which the conductive component (rivet terminal 22a and lead 52) of the module terminal at least partially protrudes (Fig. 2); and
wherein the sealing shim of the module terminal is directly secured to the housing by a laser weld surrounding the opening and forms a seal isolating an interior of the housing from the external environment (Fig. 2).
Han et al. is silent regarding the battery module being a lithium ion battery module, the lithium ion battery module comprising a plurality of battery cells.  However, Gehlhausen et al. teaches that it is known in the art that lithium ion batteries are rechargeable batteries; and that lithium ion batteries can be made to be smaller, lighter, have a high voltage and hold a charge much longer than other types of rechargeable batteries (col. 2, lines 8-10).  Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the rechargeable battery module of Han et al. by incorporating the lithium ion battery module of Gehlhausen et al. to create a battery module that is smaller, lighter, has a high voltage and holds a charge much longer than other types of rechargeable batteries (Gehlhausen et al., col. 2, lines 8-10).  
Modified Han et al. is silent regarding a Li-ion battery module wherein a portion of the housing having the opening is transparent to a laser used to form the laser weld.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of modified Han et al. wherein a portion of the housing having the opening is transparent to a laser used to form the laser weld when doing so ensures a better seal for the battery housing and to avoid making another opening within the housing specifically for welding.  

Regarding claim 15, modified Han et al. teaches a Li-ion battery module wherein the module terminal includes a first conductive component (rivet terminal 22a) and a second conductive component (lead 52) secured to one another, and wherein the conductive component of the module terminal is a portion of the first conductive component (Han et al., para. [0049]).  
Regarding claim 16, modified Han et al. teaches a Li-ion battery module wherein the sealing shim is compressed between the first conductive component and the second conductive component (Han et al., Fig. 2).
Regarding claim 17, modified Han et al. teaches a Li-ion battery module wherein the first conductive component is a terminal post assembly (rivet terminal 22a, flange 22b, plate terminal 22c, lower protrusion 22d) is a terminal post assembly and the second conductive component is a terminal bus bar (lead tabs 51 and 52) configured to electrically couple to the plurality of Li-ion battery cells (Han et al., Fig. 2).
Regarding claim 18, modified Han et al. teaches a Li-ion battery module wherein the terminal post assembly includes a terminal base (flange 22b), a terminal post (rivet terminal 22a) extending from the terminal base as the portion of the first conductive component, and a protruding portion (lower protrusion 22d) extending from the terminal base in an opposite direction from the terminal post and in electrical contact with the terminal bus bar (Han et al., para. [0057]).   
Regarding claim 19, modified Han et al. teaches a Li-ion battery module wherein the shim opening and the protruding portion have complementary geometries that are fully capable of resisting rotation of the terminal assembly relative to the housing (Han et al., para. [0057]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Gehlhausen et al. as applied to claim 1 above, and further in view of Masuda et al. (US 2013/0273416).
Regarding claim 2, modified Han et al. is silent regarding a module terminal wherein the first and second components are directly secured to one another by a weld.  However, Masuda et al. teaches that it is known in the art to use a rivet to pressure weld the connection between the terminal, current collector, cap plate, etc. of a battery (para. [0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductive component of Gehlhausen et al. by incorporating a rivet used to pressure weld as taught by Masuda et al. to directly secure the first and second components to one another by a weld as it is known to use rivets to pressure weld various battery parts (Masuda et al., para. [0034]).  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Gehlhausen et al. as applied to claim 7 above, and further in view of Masuda et al. (US 2013/0273416).
Regarding claim 8, modified Han et al. teaches a Li-ion battery module wherein the terminal post assembly includes a terminal base (flange 22b), a terminal post (rivet terminal 22a) extending from the terminal base as the portion of the first conductive component, and a protruding portion (lower protrusion 22d) extending from the terminal base in an opposite direction from the terminal post and in electrical contact with the terminal bus bar (Han et al., para. [0057]).   
Modified Han et al. is silent regarding a Li-ion battery module wherein the protruding portion and the terminal bus bar are preferably directly secured to one another by a weld.  However, Masuda et al. teaches that it is known in the art to use a rivet to pressure weld the connection between the terminal, current collector, cap plate, etc. of a battery (para. [0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal post assembly, i.e. the rivet terminal, of Gehlhausen et al. by incorporating a rivet used to pressure weld as taught by Masuda et al. to directly secure the protruding portion and the terminal bus bar to one another by a weld as it is known to use rivets to pressure weld various battery parts (Masuda et al., para. [0034]).  
Regarding claim 9, modified Han et al. teaches a Li-ion battery module wherein the protruding portion extends through a shim opening in the sealing shim and abuts the terminal bus bar to establish electrical contact (Han et al., Fig. 2), 
wherein the shim opening and the protruding portion preferably have complementary geometries that resist rotation of the terminal post assembly relative to the housing (Han et al., para. [0057]).
Regarding claim 10, modified Han et al. teaches a Li-ion battery module wherein the terminal base includes a shelf portion extending radially beyond the protruding portion (Fig. 2).  Modified Han et al. is silent regarding the sealing shim is compressed between the shelf portion and a flat region of the terminal bus bar.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li-ion battery of modified Han et al. by extending the sealing shim such that it is compressed between the shelf portion and a flat region of the terminal bus bar when doing so helps to better seal the housing. 
Modified Han et al. is silent regarding a Li-ion battery module wherein the sealing shim is preferably not directly secured to the flat region of the terminal bus bar.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li-ion battery of modified Han et al. such that the sealing shim is preferably not directly secured to the flat region of the terminal bus bar when doing so helps to better seal the housing. 
Regarding claim 11, modified Han et al. is silent regarding a Li-ion battery module wherein the sealing shim extends radially beyond the shelf portion of the terminal post assembly, and the sealing shim is positioned between the flat region of the terminal bus bar and an interior surface of the housing to form the seal such that there is no direct connection between a periphery of the shelf portion and a periphery of the opening in the housing.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li-ion battery of modified Han et al. such that the extends radially beyond the shelf portion of the terminal post assembly, and the sealing shim is positioned between the flat region of the terminal bus bar and an interior surface of the housing to form the seal such that there is no direct connection between a periphery of the shelf portion and a periphery of the opening in the housing when doing so helps to better seal the housing. 
Modified Han et al. is silent regarding a Li-ion battery module wherein the sealing shim is preferably directly secured to the interior surface of the housing by a through weld.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li-ion battery of modified Han et al. such that the sealing shim is preferably directly secured to the interior surface of the housing by a through weld when doing so helps to better seal the housing. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Gehlhausen et al. as applied to claim 7 above, and further in view of Harris et al. (US 2017/0001584).
Regarding claim 12, modified Han et al. is silent regarding a Li-ion battery module comprising a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar.  However, Harris et al. teaches that it is known in the art for a battery module to comprise a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar (claim 17).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion battery module of modified Han et al. by incorporating a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar as taught by Harris et al. so that the battery cells can be connected and disconnected as necessary during an abnormality, i.e. during an overcurrent (Harris et al., paras. [0028] and [0032]).
Modified Han et al. is silent regarding a Li-ion battery module wherein the terminal bus bar has a geometry that conforms about the relay.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Li-ion battery module of modified Han et al. such that the terminal bus bar has a geometry that conforms about the relay when doing so saves space within the battery module housing.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Gehlhausen et al. as applied to claim 14 above, and further in view of Harris et al. (US 2017/0001584).
Regarding claim 20, modified Han et al. is silent regarding a Li-ion battery module comprising a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar.  However, Harris et al. teaches that it is known in the art for a battery module to comprise a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar (claim 17).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion battery module of modified Han et al. by incorporating a relay disposed in the housing and physically and electrically coupled to the terminal bus bar, wherein the relay is configured to reversibly electrically couple the plurality of Li-ion battery cells to the terminal busbar as taught by Harris et al. so that the battery cells can be connected and disconnected as necessary during an abnormality, i.e. during an overcurrent (Harris et al., paras. [0028] and [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724